Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158027 & (8)(12)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158027
                                                                    COA: 343181
                                                                    Wayne CC: 06-000343-FC
  ROOSEVELT PATTERSON PETTIFORD,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the May 7, 2018 order of
  the Court of Appeals and the motions to remand are considered. We DIRECT the Wayne
  County Prosecuting Attorney to answer the application for leave to appeal within 28 days
  after the date of this order.

         The application for leave to appeal and the motions to remand remain pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2019
         d0520
                                                                               Clerk